Case: 21-40686     Document: 00516421935         Page: 1     Date Filed: 08/05/2022




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                       August 5, 2022
                                  No. 21-40686
                                                                       Lyle W. Cayce
                                                                            Clerk

   Billy Tracy,

                                                           Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 5:20-CV-156


   Before Clement, Graves, and Costa, Circuit Judges.
   James E. Graves, Jr., Circuit Judge:
          Primarily at issue is whether our court has jurisdiction under the
   collateral-order doctrine over an appeal challenging the denial of a pro se
   motion to substitute federal habeas counsel. We do not. This case is therefore
   DISMISSED.
                           I. FACTUAL HISTORY
          Billy Joel Tracy was convicted of capital murder and sentenced to
   death for killing a correctional officer at the Telford Unit of the Texas
Case: 21-40686      Document: 00516421935          Page: 2   Date Filed: 08/05/2022




                                    No. 21-40686


   Department of Corrections. His conviction and sentence were subsequently
   affirmed on direct appeal. Tracy v. State, 597 S.W.3d 502, 508, 516 (Tex.
   Crim. App. 2020). He sought unsuccessfully state post-conviction relief. Ex
   parte Tracy, No. WR-86,669-02, 2020 WL 5808144, at *1 (Tex. Crim. App.
   Sept. 30, 2020) (denying application).
          Tracy then filed, through state habeas counsel, a motion for
   appointment of counsel, under 18 U.S.C. § 3599(a)(2) (counsel for financially
   unable defendants), to assist him in preparing a petition for federal habeas
   relief. He specifically requested the appointment of an attorney located in
   Pennsylvania and the Capital Habeas Unit of the Western District of Texas.
   He contended both were qualified to represent him. The district court
   granted the motion, in part, but declined to appoint Tracy’s requested
   counsel. Instead, the court appointed an attorney that Tracy had not
   requested in his motion, and later appointed as co-counsel another attorney
   Tracy had not requested.
          In July 2021, Tracy filed a pro se motion to substitute his court-
   appointed counsel under § 3599, asserting, inter alia: a “complete lack of
   adequate representation and failure to communicate”; and the counsel he
   had initially requested the court appoint were “much better qualified.” In
   addition to renewing his request for the court to appoint his previously
   requested counsel, he also asked the court to appoint his state habeas counsel.
          The court denied Tracy’s motion, holding he had not offered a
   sufficient basis for substituting counsel because the court appointed conflict-
   free counsel who were competent to handle death-penalty matters. The court
   noted that it would not appoint Tracy’s “potentially conflicted” state habeas
   counsel to represent him in his federal habeas proceeding.




                                         2
Case: 21-40686      Document: 00516421935           Page: 3    Date Filed: 08/05/2022




                                     No. 21-40686


          Tracy appealed the court’s interlocutory order. After filing his notice
   of appeal, he filed, through his court-appointed counsel, a petition for writ of
   habeas corpus, pursuant to 28 U.S.C. § 2254.
                                II. DISCUSSION
          The salient issue is whether our court has jurisdiction under the
   collateral-order doctrine to review the denial of Tracy’s pro se motion to
   substitute federal habeas counsel. No authority need be cited for the well-
   settled proposition that our court has jurisdiction to determine our own
   jurisdiction.
          Tracy asserts our court has jurisdiction under the collateral-order
   doctrine because, although the court’s order is not final, it satisfies all three
   of the doctrine’s requirements and delaying appellate review would harm his
   right to counsel under § 3599. Director Lumpkin counters, inter alia, the
   collateral-order doctrine does not vest our court with jurisdiction.
          Our court has jurisdiction generally over final decisions of a district
   court. 28 U.S.C. § 1291; Henry v. Lake Charles Am. Press, L.L.C., 566 F.3d
   164, 170–71 (5th Cir. 2009) (noting “there has been a firm congressional
   policy against interlocutory or ‘piecemeal’ appeals” (citation omitted)). Our
   authority to review district-court decisions under § 1291 “includes appellate
   jurisdiction over a narrow class of decisions that do not terminate the
   litigation, but are sufficiently important and collateral to the merits that they
   should nonetheless be treated as final[.]” Will v. Hallock, 546 U.S. 345, 347
   (2006) (citation omitted).
          This narrow rule is called the collateral-order doctrine. Mohawk
   Indus., Inc. v. Carpenter, 558 U.S. 100, 106 (2009). Under that rule, non-final
   orders are immediately appealable if they: (1) “conclusively determine the
   disputed question”; (2) “resolve an important issue completely separate
   from the merits of the action”; and (3) “[are] effectively unreviewable on




                                          3
Case: 21-40686      Document: 00516421935           Page: 4     Date Filed: 08/05/2022




                                     No. 21-40686


   appeal from a final judgment[.]” Will, 546 U.S. at 349 (citation omitted);
   Kershaw v. Shalala, 9 F.3d 11, 14 (5th Cir. 1993). The doctrine serves as a
   “practical construction” of § 1291 and, accordingly, “do[es] not go against
   the grain of § 1291, with its object of efficient administration of justice in the
   federal courts.” Digit. Equip. Corp. v. Desktop Direct, Inc., 511 U.S. 863, 867–
   68 (1994) (describing doctrine’s prongs as “stringent”).
          Our court has not decided previously whether the denial of a motion
   to substitute federal habeas counsel is reviewable under the collateral-order
   doctrine. We need not consider whether the court’s order satisfies the first
   two prongs of the doctrine because, even assuming it does, the third prong—
   that the order “be ‘effectively unreviewable’ [on appeal from a] final
   judgment”—is not satisfied. See id. at 869.
          The effectively unreviewable prong hinges on “whether delaying
   review until the entry of final judgment would imperil a substantial public
   interest or some particular value of a high order.” Vantage Health Plan, Inc.
   v. Willis-Knighton Med. Ctr., 913 F.3d 443, 449 (5th Cir. 2019) (citation
   omitted). This prong is narrow, however, because “almost every . . . order
   might be called ‘effectively unreviewable’ in the sense that relief from error
   can never extend to rewriting history.” Digit. Equip. Corp., 511 U.S. at 872.
   Accordingly, a non-final decision is not “effectively unreviewable” if it “may
   burden litigants in ways that are only imperfectly reparable by appellate
   reversal of a final district court judgment.” Mohawk, 558 U.S. at 107 (quoting
   Digit. Equip. Corp., 511 U.S. at 872).
          Tracy’s challenge to the denial of his pro se motion to substitute
   federal habeas counsel would not be effectively unreviewable on appeal from
   a final judgment. Certainly, our court has reviewed challenges to the denial
   of a motion to substitute counsel on appeal from a final judgment. E.g., United
   States v. Minor, 714 F.3d 319 (5th Cir. 2013) (per curiam) (reviewing




                                            4
Case: 21-40686      Document: 00516421935           Page: 5    Date Filed: 08/05/2022




                                     No. 21-40686


   challenge under 18 U.S.C. § 3006A(c)); United States v. Fields, 483 F.3d 313
   (5th Cir. 2007) (reviewing challenge that court failed to appoint unconflicted
   counsel). And, the Eleventh Circuit has spoken on the issue raised by Tracy,
   holding that a motion to substitute habeas counsel in a § 2254 proceeding is
   not reviewable under the collateral-order doctrine. See Crain v. Sec’y, Fla.
   Dept. of Corr., 918 F.3d 1294, 1296 (11th Cir. 2019) (per curiam).
          We have held that a motion to appoint counsel in a proceeding for
   habeas relief under 28 U.S.C. § 2254 does not fall within the collateral order
   doctrine because the decision is not unreviewable on appeal. Thomas v. Scott,
   47 F.3d 713, 715–16 (5th Cir. 1995) (noting “special aspect of habeas corpus
   litigation is the general requirement that it be promptly disposed of” and
   “[i]nterlocutory appeals can only serve to delay disposition of such cases”).
   The Supreme Court has held the same is true for the denial of a motion to
   disqualify counsel in a civil proceeding. Firestone Tire & Rubber Co. v. Risjord,
   449 U.S. 368, 376 (1981). The following also fail to meet the collateral-order
   doctrine’s requirements: an order granting disqualification of counsel in a
   civil proceeding, Richardson-Merrell, Inc. v. Koller, 472 U.S. 424 (1985); and
   an order denying disqualification of counsel in a criminal proceeding,
   Flanagan v. United States, 465 U.S. 259 (1984) (noting departure from final-
   judgment rule permissible “only when observance of it would practically
   defeat the right to any review at all” (citation omitted)). Analogous
   precedent supports the conclusion that the order here does not fall within the
   scope of the collateral order doctrine.
                               III. CONCLUSION
          Our court lacks jurisdiction under the collateral-order doctrine to
   review the denial of Tracy’s pro se motion to substitute his federal habeas
   counsel.
          DISMISSED.




                                             5